  Case 3:21-mj-06016-DEA Document 12 Filed 04/13/21 Page 1 of 3 PageID: 18




                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY


UNITED STATES OF AMERICA             :     Hon. Douglas E. Arpert
                                     :
      v.                             :     Mag. No. 21-6016 (DEA)
                                     :
DEVIN SAMUEL,                        :
a/k/a “Dread                         :     ORDER FOR A CONTINUANCE

      This matter having come before the Court on the joint application of

Rachael A. Honig, Acting United States Attorney for the District of New Jersey

(by Eric Boden, Assistant United States Attorney and Katie Magee Lee, Special

Assistant United States Attorney), and defendant Devin Samuel (by Lisa Van

Hoeck, Esq.), for an order granting a continuance of the proceedings in the

above-captioned matter from the date this Order is signed through June 11,

2021 to permit defense counsel the reasonable time necessary for effective

preparation in this matter and to allow the parties to discuss the matter and

conduct plea negotiations in an effort to resolve the case before grand jury

proceedings and trial; and the Court having previously entered Standing

Orders 20-02, 20-03, 20-09, 20-12, extensions of Standing Order 20-12, and

Standing Order 21-04, continuing this and all other criminal matters in this

district until June 1, 2021, in response to the national emergency created by

COVID-19; and the defendant being aware that he has the right to have the

matter submitted to a grand jury within 30 days of the date of his arrest

pursuant to Title 18, United States Code, Section 3161(b); and no prior
  Case 3:21-mj-06016-DEA Document 12 Filed 04/13/21 Page 2 of 3 PageID: 19




continuances having been entered; and the defendant, through his attorney,

having consented to the continuance; and for good and sufficient cause shown,

      IT IS THE FINDING OF THIS COURT that this action should be

continued for the following reasons:

      (1)   The parties anticipate exchanging discovery and entering into plea

negotiations, which would render any grand jury proceedings and any

subsequent trial of this matter unnecessary;

      (2)   In response to the national emergency created by COVID-19, the

Chief Judge of this Court has entered Standing Orders 20-02, 20-03, 20-09,

20-12, extensions of Standing Order 20-12, and Standing Order 21-04, which

are incorporated herein by reference;

      (3)   The failure to grant such a continuance would deny counsel for the

defendant or the attorney for the government the reasonable time necessary for

effective preparation, taking into account the exercise of due diligence;

      (4)   The defendant has consented to the aforementioned continuance;

      (5)   The grant of a continuance will likely conserve judicial resources;

and

      (6)   Pursuant to Title 18, United States Code, Section 3161(h)(7), the

ends of justice served by granting the continuance outweigh the best interests

of the public and the defendant in a speedy trial.

      WHEREFORE, it is on this WKday of April, 2021;



                                        2
  Case 3:21-mj-06016-DEA Document 12 Filed 04/13/21 Page 3 of 3 PageID: 20




      ORDERED that this action be, and it hereby is, continued from the date

this Order is signed through June 11, 2021; and it is further

      ORDERED that the period from the date this Order is signed through

June 11, 2021 shall be excludable in computing time under the Speedy Trial

Act of 1974.



                                    HON. DOUGLAS
                                          DOUGLGLAS E
                                               GL    E.. AR
                                                         A
                                                         ARPERT
                                                            PER
                                    United States
                                           State
                                              tte  Magistrate
                                                es Magistra
                                                          rate J
                                                          ra   Judge



Form and entry consented to:


s:/Eric Boden
s:/Katie Magee Lee
Eric Boden
Assistant United States Attorney
Katie Magee Lee
Special Assistant United States Attorney




Lisa Van Hoeck, Esq.
Counsel for Defendant Devin Samuel




                                       3
